DETAILED ACTION
Election Acknowledged / Status of Application
Applicants’ election without traverse the copolymer species comprising formula (I) having the structure
    PNG
    media_image1.png
    162
    227
    media_image1.png
    Greyscale
wherein R1a and R1b are both methyl and X is Cl and species comprising formula (III) having the structure  
    PNG
    media_image2.png
    108
    504
    media_image2.png
    Greyscale
wherein Rx is methyl, Z is C=O, l is 1-5 and p is 20-50 encompassing claims 1-4 and 10-15. The restriction is made final without traverse. 
Claims 1-15 are pending, claims 5-9 are withdrawn as being directed to nonelected subject matter and claims 1-4 and 10-15 are presented for examination on the merits. 







Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanna et al. FR 2985727; machine translation provided; of record) in view of Loffler et al. (US 2004/0115157).
Sanna provides a hair care composition (e.g. shampoo, see page 1) comprising a copolymer having a) a cationic monomer and b) another monomer having a pendant chain making it possible to adjust the cationic charge density of the polymer wherein the copolymer can be added to hair care compositions to provide conditioning benefit. It’s taught that such copolymers prevent the precipitation of the copolymer out of the hair care composition. The polymer is to comprise between 5-45% of a cationic monomer and between 50-95% of at least one monomer of formula: 
    PNG
    media_image3.png
    116
    321
    media_image3.png
    Greyscale
(see page 2 of translation) (PEG methacrylate herein). Exemplified cationic monomers include 
Sanna fails to teach the elected species of the following formula
    PNG
    media_image2.png
    108
    504
    media_image2.png
    Greyscale
 wherein Z is C=O, an R is methyl.
Loffler is directed to hair-treatment compositions comprising a copolymer of A) acryoylidimethyltaurine and/or acryloyldimethyltaurate and a macromer having the formula: 
    PNG
    media_image4.png
    114
    263
    media_image4.png
    Greyscale
wherein v and v are independently between 1-30, R3 and R4 may be H, R5 can be methyl, and R6 can be H (see [0080 – 0082]) The distribution of EO (ethylene oxide) and PO (propylene oxide) units over the macromonomer chain can be random, block-like, alternative or gradient-like. Thus, the order of the EO and PO block in the macromere is not particularly critical. With that said, given the structural similarities between the macromer of Sanna and that of Loffler as well as both being used as a macromonomer in copolymers intended for hair care compositions, it would have been obvious to use the PO-EO containing macromere of Lofller (wherein the PO and EO were ordered as they are in the instant 
Loffler further describes their hair composition as a formulation that may comprise fragrances, thickeners and moisturizing agents (see [0145]) (see instant claim 11). 
As it pertains to instant claim 10, Sanna teaches that the PEG methacrylate can have a molecular weight of 8000 and Loffler teaches that their macromer can have a molecular weight of from 200-106 g/mol (see [0098]). Thus, while neither references teaches a molecular for the claimed copolymer that overlaps with that claimed, it would have been well within the skill of an ordinary person to identify a molecular weight suitable for use in a hair care composition and if it was found that a copolymer with a molecular weight between 10,000-1,000,000 g/mol, worked, then such would have been the product of ordinary skill and common sense, not one of innovation. See also MPEP 2144.05(II)(A) which states that it is not inventive to discover the optimum and workable ranges by routine experimentation.
Instant claim 12 is a claim that recites only an intended use for the composition of claim 1 and provides no additional structure to the composition of claim 1. See MPEP 211.02(II).
As it pertains to claims 13 and 14, although neither reference explicitly teaches a method of use, the method of using the hair care composition on hair would have been obvious given that both references are directed to compositions intended for hair care.
As it pertains to instant claim 15, Loffler teaches mixing together all the ingredients including their novel polymer to formulate a final hair care product. It would have been obvious to perform the same steps of formulating a hair care composition except where the copolymer 
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 16/462894 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending Application No. 16/462,894 claims a similar composition comprising a surfactant, at least one copolymer containing 0.1-99.9% by mole of a cationic .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 13-19 of copending Application No. 16/462915 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending Application No. 16/462915 claims a similar composition comprising a surfactant, at least one copolymer containing 0.1-99.9% by mole of a cationic monomer, such as DADMAC and 0.1-99.9% by mole of a monomer of formula (III) wherein the copolymer has a molecular weight of 10,000-250,000 (see claims 1-29 of copending Application No. 16/462,894), as required in the instant claims. Therefore, instant claims 1-12 are an obvious formulation in view of the claims of 16/462915.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/KYLE A PURDY/Primary Examiner, Art Unit 1611